Name: Commission Regulation (EEC) No 3322/85 of 27 November 1985 publishing the results of the tender, held in accordance with Article 2 of Regulation (EEC) No 3083/85, for the sale of pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 317/20 Official Journal of the European Communities 28 . 11 . 85 COMMISSION REGULATION (EEC) No 3322/85 of 27 November 1985 publishing the results of the tender, held in accordance with Article 2 of Regulation (EEC) No 3083/85 , for the sale of pigmeat Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 2858/85 of 11 October 1985 on the sale of pigmeat held by the Belgian intervention agency pursuant to Regulations (EEC) No 772/85, (EEC) No 978/85 and (EEC) No 1477/85 (3), as amended by Regulation (EEC) No 3083/85 (4), has determined the procedure for the sale of the said pigmeat by monthly tender ; Whereas, by Article 2 of Regulation (EEC) No 3083/85, an additional time limit for the submission of tenders for the October 1985 tender was fixed ; Whereas it is now necessary to publish the results of this tender : Article 1 The results of the tender held in accordance with Article 2 of Regulation (EEC) No 3083/85 appear in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . (3) OJ No L 274, 15 . 10 . 1985, p. 22 . (4) OJ No L 294, 6 . 11 . 1985, p. 17 . 28 . 11 . 85 Official Journal of the European Communities No L 317/21 ANNEX Results of the tender held in accordance with Article 2 of Regulation (EEC) No 3083/85 Description of products Accepted quantities (tonnes) Minimum price (ECU/tonne) Hams, frozen (Common Customs Tariff subheading ex 02.01 A III a) 2) 20,000 1 410 Shoulders, frozen (Common Customs Tariff subheading ex 02.01 A III a) 3) 59,820 976 Loins, frozen (Common Customs Tariff subheading ex 02.01 A III a) 4) 20,000 970